

115 HRES 519 IH: Supporting the effort to raise awareness of the vital roles that franchising and the entrepreneurial spirit play in the economy of the United States by expressing support for the designation of National Franchising Day on September 13.
U.S. House of Representatives
2017-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 519IN THE HOUSE OF REPRESENTATIVESSeptember 13, 2017Mr. Rush submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONSupporting the effort to raise awareness of the vital roles that franchising and the
			 entrepreneurial spirit play in the economy of the United States by
			 expressing support for the designation of National Franchising Day on
			 September 13.
	
 Whereas the franchise business model is the largest vocational training industry in America, bringing together brands, local business owners, employees, and the local community;
 Whereas locally owned franchises own 733,000 establishments, have directly created 7.6 million jobs, and influenced the creation of 13.3 million jobs across the country;
 Whereas entrepreneurs who make up the franchising system directly contribute $674.3 billion in economic output for the economy of the United States and $1.6 trillion of economic output is contributed because of the franchise system;
 Whereas, in 2016 alone, Small Business Administration-backed loans to franchise businesses totaled $770 million and were used in the financing of over 5,500 franchise businesses;
 Whereas franchise businesses provide $404 billion in economic activity in communities across the country, and for every $1 million in lending to franchises, an estimated 40 new, direct and indirect jobs are created;
 Whereas franchising accounts for 2.5 percent of the private-sector gross domestic product of the United States;
 Whereas owning a franchise empowers entrepreneurs to go into business for themselves, but not by themselves;
 Whereas owning a franchise provides entrepreneurs with a certain level of independence in which they can operate their business with an established product or service that may already enjoy widespread brand-name recognition, providing the entrepreneurs with the benefit of a customer base that would ordinarily take years to establish;
 Whereas franchises create business and wealth accumulation opportunities for all Americans, and especially for women, minorities, and veterans;
 Whereas the franchise business model provides comprehensive training opportunities, scalability, and the need for operational execution and excellence, offering an ideal career path to enable veterans to become productive participants in the economy of the United States;
 Whereas VetFran, a program composed of over 650 franchise brands, was formed to offer financial discounts, mentorship, and training for aspiring veteran franchisees and veterans seeking employment;
 Whereas VetFran has created employment for over 238,000 veterans and military spouses and has helped 6,500 veterans become business owners since 2011;
 Whereas franchises are often the first place young workers learn the skills they need to succeed in the future as they climb the ladder of success;
 Whereas franchise businesses are expanding apprenticeship programs to address an emerging shortage of skilled workers in underserved communities, thus creating even more middle-class jobs by drawing back Americans who had previously left the workforce;
 Whereas a diverse and inclusive workforce is necessary to drive innovation, foster creativity, and guide business strategies;
 Whereas the bipartisan Congressional Franchise Caucus boasts 32 members who promote the positive impacts of franchising to the economy of the United States;
 Whereas through programs and meetings in their districts, the members of the Congressional Franchise Caucus provide a forum for their constituents who are interested in buying a franchise, working at a franchise, or expanding and transforming their existing small business using the franchise business model to learn about and pursue those opportunities;
 Whereas the International Franchise Association is the world’s largest and oldest organization representing franchising worldwide;
 Whereas the International Franchise Association is hosting the Franchise Action Network Annual Meeting in Washington, DC, on September 13, 2017;
 Whereas the Franchise Action Network Annual Meeting provides an opportunity for the members of the Nation’s franchising community to meet with their representatives in Congress and foster a dialogue on public policy priorities important to franchised small businesses across the country; and
 Whereas September 13 is an appropriate day to designate as National Franchising Day: Now, therefore, be it
	
 That the House of Representatives— (1)supports the effort to raise awareness of the vital roles franchising and the entrepreneurial spirit play in the economy of the United States; and
 (2)calls upon the people of the United States to observe National Franchising Day. 